PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Allen, Dean
Application No. 16/081,949
Filed: 3 Sep 2018
For: Fastener Alignment Guide, Connector and Method

:
:
:	DECISION ON PETITIONS
:
:
:

This is a decision on the petitions filed February 28, 2022, under 37 CFR § 1.137(a), to revive the above-identified application and under 37 CFR § 1.313(c)(2), to withdraw the above-identified application from issue after payment of the issue fee.  

 The petition under 37 CFR § 1.137(a) is GRANTED.

The above-identified application became abandon for failure to submit the issue fee in a timely manner in reply to the Notice of Allowance mailed August 18, 2021, which set a statutory period for reply of three (3) months.  Accordingly, the above-identified application became abandon on November 19, 2021.

The above-identified application also became abandon for applicant’s failure to timely file the inventor’s oath or declaration no later than the date on which the issue fee was paid as required by the Notice Requiring Inventor’s Oath or Declaration (PTO-2306).  A Notice of abandonment was mailed on December 30, 2021.

The petition satisfies the conditions for revival pursuant to the provisions of 37 CFR 1.137(a) in that (1) the reply in the form of the $1200 issue fee payment and declaration for Dean Allen; (2) the petition fee of $2100; and (3) the required statement of unintentional delay have been received.

The petition under 37 CFR § 1.313(c)(2) is GRANTED.

The above-identified application is withdrawn from issue for consideration of a submission under 37 CFR 1.114 (request for continued examination).  See 37 CFR 1.313(c)(2).

Petitioner is advised that the issue fee paid on February 28, 2022 in the above-identified application cannot be refunded.  If, however, the above-identified application is again 
allowed, petitioner may request that it be applied towards the issue fee required by the new Notice of Allowance.1

Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-3210.  

This matter is being referred to Technology Center AU 3635 for processing of the request for continued examination under 37 CFR 1.114 and for consideration of the concurrently filed Information Disclosure Statement.


/Irvin Dingle/
Irvin Dingle	
Lead Paralegal Specialist				
Office of Petitions




    
        
            
        
            
    

    
        1  The request to apply the issue fee to the new Notice may be satisfied by completing and returning the new Issue Fee Transmittal Form PTOL-85(b), which includes the following language thereon:  Commissioner for Patents is requested to apply the Issue Fee and Publication Fee (if any) or re-apply any previously paid issue fee to the application identified above.  Petitioner is advised that, whether a fee is indicated as being due or not, the Issue Fee Transmittal Form must be completed and timely submitted to avoid abandonment. Note the language in bold text on the first page of the Notice of Allowance and Fee(s) Due (PTOL-85).